DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 August 2020.  In view of this communication, claims 1-16 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 28 August 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Actuator With Improved Heat Transfer Path.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites a processing system that comprises “the linear actuator according to claim 1”, but does not disclose any further limitation of said linear actuator.  Thus, while details of the processing system are added, the claim does not further limit the subject matter of said linear actuator in any way.
Claim 16 recites a manufacturing method of an article that uses “the linear actuator according to claim 1”, but does not disclose any further limitation of said linear actuator.  Thus, while details of the manufacturing method are added, the claim does not further limit the subject matter of said linear actuator in any way.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguchi (JP 2018-078668 A), hereinafter referred to as “Deguchi” .
Regarding claim 1, Deguchi discloses a linear actuator [1] (fig. 1-2; ¶ 0012-0013) comprising: 
a guide rail [31] along which a mover [10] having a permanent magnet [12] is movable (fig. 2; ¶ 0014); 
a wall portion [30a/30b] installed on a pedestal [30c] and supporting the guide rail [31] (fig. 2; ¶ 0014); 
a coil [21] (fig. 2; ¶ 0015); 
a heat transfer member [25] coupled to the coil [21] (fig. 2; ¶ 0013, 0018); 
a heat radiation member [26] coupled to an end of the heat transfer member [25] (fig. 2; ¶ 0013, 0019-0020); and 
 
    PNG
    media_image1.png
    596
    617
    media_image1.png
    Greyscale

a heat insulation member [gap] installed on the pedestal [30c] and coupled to the heat radiation member [26] (fig. 2; ¶ 0018; an air layer is provided between the wall portion and the heat transfer member), 
wherein the heat transfer member [25] is arranged apart from the wall portion [30a/30b] (fig. 2; ¶ 0017-0018; the heat transfer member passes through hole [29] in the wall portion, without contacting the wall portion).
Regarding claim 2, Deguchi discloses the linear actuator [1] according to claim 1, as stated above, the linear actuator [1] further comprising a heat insulation layer [32] provided between the heat transfer member [25] and the wall portion [30a/30b] (fig. 2; ¶ 0023, 0039), 
wherein a through hole [29] is provided in the wall portion [30a/30b] (fig. 2; ¶ 0017), 
wherein the heat transfer member [25] includes a first heat transfer member [25a] penetrating the through hole [29] and having an end protruding outside the wall portion [30a] (fig. 2), and 
wherein the heat insulation layer [gap] has a first heat insulation layer [29a] provided between an inner wall of the through hole [29] and the first heat transfer member [25a] (fig. 2; ¶ 0017-0018; the heat transfer member passes through hole [29] in the wall portion, without contacting the wall portion due to the gap therebetween).
Regarding claim 3, Deguchi discloses the linear actuator [1] according to claim 2, as stated above, wherein the heat radiation member [26] is coupled to the end of the first heat transfer member [25a] (fig. 2).
Regarding claim 4, Deguchi discloses the linear actuator [1] according to claim 2, as stated above, wherein the heat transfer member [25] includes a second heat transfer member [25b] to which the coil [21] is installed (fig. 2), and wherein the heat insulation layer [gap] includes a second heat insulation layer [29b] provided between the second heat transfer member [25b] and the wall portion [30b] (fig. 2; ¶ 0017-0018; the heat transfer member passes through hole [29] in the wall portion, without contacting the wall portion due to the gap therebetween).
Regarding claim 5, Deguchi discloses the linear actuator [1] according to claim 2, as stated above, wherein the heat insulation layer [gap] is an air layer (fig. 2; ¶ 0017-0018; the heat transfer member passes through hole [29] in the wall portion, without contacting the wall portion due to the gap therebetween).
Regarding claim 6, Deguchi discloses the linear actuator [1] according to claim 1, as stated above, wherein the heat radiation member [26] has a plate-like portion (fig. 2; ¶ 0019; “heat radiating plate 26”).
Regarding claim 8, Deguchi discloses the linear actuator [1] according to claim 1, as stated above, wherein the wall portion [30a/30b] includes two wall portions [30a/30b] facing each other (fig. 2).
Regarding claim 9, Deguchi discloses the linear actuator [1] according to claim 1, as stated above, wherein at least any of the heat radiation member [26], the heat insulation member [gap], or the heat transfer member [25] has hollow structure (fig. 2; the heat radiation member comprises a space within it housing the heat transfer member, and the heat insulation member is comprised of an empty space).
Regarding claim 13, Deguchi discloses the linear actuator [1] according to claim 1, as stated above, wherein the heat radiation member [26] and the heat insulation member [gap] are integrally formed (fig. 2; both components are part of the same linear actuator structure).
Regarding claim 15, Deguchi discloses a processing system comprising: 
the linear actuator [1] according to claim 1, as stated above; and 
a processing apparatus configured to process a workpiece [100] transported by the mover [10] (fig. 1-2; ¶ 0063-0065).
Regarding claim 16, Deguchi discloses a manufacturing method of an article for manufacturing an article [product] by using the linear actuator [1] according to claim 1, as stated above, the manufacturing method comprising: 
transporting a workpiece [100] by the mover [10]; and manufacturing an article [product] by processing the workpiece [100] (fig. 1-2; ¶ 0063-0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi.
Regarding claim 7, Deguchi discloses the linear actuator [1] according to claim 6, as stated above, further comprising a position detection unit [27] provided fixed relative to the wall portion [30a/30b] and configured to detect a position of the mover [10], wherein the plate-like portion [26] covers the position detection unit [27] (fig. 2; ¶ 0017-0018, 0024).
Deguchi does not disclose the position detection unit [27] provided on the wall portion [30a/30b], but on a separate bracket [28].  However, one of ordinary skill in the art would have known that the use of an integral structure would eliminate the need for the additional bracket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wall portion [30a] and the bracket [28] from an integral structure rather than the separate pieces disclosed in the prior art, in order to reduce the number of components and the cost of the linear actuator.  Further, it has been held that the use of a one-piece construction instead of the structure as disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Jacobs (US 2003/0230941 A1), hereinafter referred to as “Jacobs”.
Regarding claim 10, Deguchi discloses the linear actuator [1] according to claim 9, as stated above.  Deguchi does not disclose the linear actuator [1] further comprising a fluid supply apparatus configured to cause a cooling fluid to flow through the heat transfer member [25], wherein the heat transfer member [25] has the hollow structure.
Jacobs discloses a linear actuator [20] comprising a heat transfer member [70/80] (fig. 9; ¶ 0048), and further comprising a fluid supply apparatus [350/360] configured to cause a cooling fluid to flow through the heat transfer member [70/80], wherein the heat transfer member [70/80] has the hollow structure (fig. 9; ¶ 0070, 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the heat transfer member of Deguchi having a fluid supply apparatus as taught by Jacobs, in order to provide additional cooling for both the stator coils and the electronics (¶ 0094 of Jacobs), thereby eliminating the need for separate cooling systems and reducing costs.

    PNG
    media_image2.png
    464
    814
    media_image2.png
    Greyscale

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Hayner et al. (US 2015/0091393 A1), hereinafter referred to as “Hayner”.
Regarding claim 11, Deguchi discloses the linear actuator [1] according to claim 9, as stated above, wherein the heat radiation member [26] and the heat insulation member [gap] have the hollow structure (fig. 2; the heat radiation member comprises a space within it housing the heat transfer member, and the heat insulation member is comprised of an empty space).  
Deguchi does not disclose the linear actuator [1] further comprising a fluid supply apparatus configured to cause a cooling fluid to flow through the heat radiation member [26] and the heat insulation member [gap].
Hayner discloses a linear actuator [300] comprising a heat radiation member [108] and a heat insulation member [212] (fig. 4A; ¶ 0047-0048, 0054), the linear actuator [300] further comprising a fluid supply apparatus [208] configured to cause a cooling fluid [Fin] to flow through the heat radiation member [108] and the heat insulation member [212], wherein the heat radiation member [108] and the heat insulation member [212] have a hollow structure (fig. 4A; ¶ 0060-0061).

    PNG
    media_image3.png
    487
    695
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the heat radiation and heat insulation members of Deguchi having a fluid supply apparatus as taught by Hayner, in order to provide a high velocity air flow thereby enhancing the heat transfer coefficient between the coils and the circulating air flow, effectively removing heat from the airstream (¶ 0064 of Hayner).
Regarding claim 12, Deguchi, in view of Hayner, discloses the linear actuator [1] according to claim 11, as stated above, wherein Hayner further discloses that the fluid supply apparatus [208] causes the cooling fluid [Fin] to flow in the heat radiation member [108] and the heat insulation member [212] from a side of the pedestal [110] and flow out [Fout] from a side of the heat transfer member [106] (fig. 1, 4A; ¶ 0060, 0064).
Allowable Subject Matter
Claim(s) 14 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear actuator comprising: 
a guide rail along which a mover having a permanent magnet is movable; 
a wall portion supporting the guide rail; 
a pedestal to which the wall portion is installed; 
a heat insulation member installed on the pedestal; 
a heat radiation member to which the heat insulation member is coupled; 
a heat transfer member coupled to the heat radiation member at an end; and 
a coil coupled to the heat transfer member, 
wherein the shortest heat transfer path of the coil and the guide rail is formed via the heat transfer member, the heat radiation member, the heat insulation member, the pedestal, and the wall portion.
While the closest prior art, Deguchi, discloses all of the components recited in the claims, the heat insulation member of the prior art is disposed between the heat transfer member and the wall portion rather than between the heat radiation member and the pedestal.  Therefore, the shortest heat transfer path of the prior art does not include every element required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Emoto (US 6,226,073 B1) discloses a linear actuator comprising a fluid supply apparatus creating a flow of cooling fluid through a hollow space in the heat transfer member of the stator.
Chitayat (US 4,749,921) discloses a linear actuator comprising a coil disposed on a wall portion having a position detection unit mounted thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834